DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).


The disclosure of the prior-filed application, Application No. 15/975,463 (“the ‘463 application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘463 application fails to disclose any determination that any storage devices are in an idle state, let alone any actions based on such a determination.  Thus, the ‘463 application fails to support determining whether one or more first storage devices are idle or are in an idle state; and based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at a second power state associated with a lower power range than the first power state.  Furthermore, such features would not have been apparent to one of ordinary skill in the art in view of the disclosure of the ‘463 application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device …configured to measure…” in Claim 14 and “storage device …configured to measure…” in Claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation “the processor is configured to perform…providing the measure of health…to the processor” in Lines 1-2 and 8-9.  It is unclear as to how the processor can provide the measure of health to itself.


Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14, 16-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2014/0003180 to Matsuda et al. (“Matsuda”).

In reference to Claim 14, Matsuda discloses a storage system comprising: at least one storage device (See Figure 5 Numbers 102 and 103e, together), a storage device of the at least one storage device being configured to measure a power consumption of the storage device (See Paragraphs 78, 180, and 218-219); a processor in communication with the at least one storage device (See Figure 5 Number 103a); and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform (See Figure 5 Number 103b and Paragraphs 74-75): determining that one or more first storage devices of the at least one storage device are idle or are in an idle state, and operating at a first power state (See Figure 17 and Paragraphs 218 and 222); and based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at a second power state, the second power state being associated with a lower power range than the first power state (See Figure 17 and Paragraphs 219-222 [changing to the lower ECO-mode from the IDLE mode is dependent upon both there being no increase in power consumption and the current state; IDLE mode has a power range of 4W – 7W, ECO-mode has a power range of 0W – 3W]); wherein the one or more first storage devices comprise non-volatile memory (See Paragraphs 3, 32, and 78 [hard disk drives are a type of non-volatile memory]).

In reference to Claim 16, Matsuda discloses the limitations as applied to Claim 14 above.  Matsuda further discloses that instructing the one or more first storage devices to operate at the lower power caps comprises: instructing the one or more first storage devices to change power states to a power state having a lower maximum power rating (See Paragraphs 219-222).

In reference to Claim 17, Matsuda discloses the limitations as applied to Claim 14 above.  Matsuda further discloses that the instructions further cause the processor to perform: determining whether one or more second storage devices of the at least one storage device (See Figure 5 Number 32) is consuming power under a threshold power level (See Figure 17 and Paragraph 218); and based at least in part on determining that the one or more second storage devices are consuming power under the threshold power level, instructing the one or more second storage devices to operate at or below the threshold power level (See Figure 17 and Paragraphs 219-222 [determine that power consumption during an operation mode has not increased, and thus is below the upper threshold for the operation mode; if no increase, the storage device is instructed to go to a lower power operation mode necessarily having a power level less than the upper threshold for the current operation level]).

In reference to Claim 18, Matsuda discloses the limitations as applied to Claim 17 above.  Matsuda further discloses that determining whether the one or more second storage devices of the at least one storage device is consuming power under a threshold power level comprises: obtaining power consumption of a storage device of the one or more second storage devices by retrieving a power log from the storage device (See Figure 8 and Paragraphs 73, 116-119, and 218); comparing the power consumption of the storage device with the threshold power level (See Paragraph 218 [determine that power consumption during an operation mode has not increased, and thus is below the upper threshold for the operation mode]); and determining whether the storage device has a power consumption that is below the threshold power level (See Paragraph 218 [second storage device is currently in a particular operation mode and the power consumption has not increased]).

In reference to Claim 21, Matsuda discloses a storage system comprising: at least one storage device (See Figure 5 Numbers 102 and 103e, together), a storage device of at least one storage device being configured to measure one or more metrics indicative of a health of the at least one storage device (See Paragraphs 78, 180, and 218-219 [as per Paragraph 94 of Applicant’s disclosure, power consumption is a metric indicative of health]); a processor in communication with the at least one storage device (See Figure 5 Number 103a) and configured to perform (See Figure 5 Number 103b and Paragraphs 74-75): receiving, from a device, instructions to operate one or more first storage devices of the at least one storage device at a first power state, the first power state being associated with a first power range, wherein, in the first power state, the one or more first storage devices operate in an idle state during a first period of time (See Figure 17 and Paragraphs 218-219 and 222 [IDLE mode has a power range of 4W – 7W]); instructing the one or more first storage devices to operate at the first power state (See Paragraph 222); receiving, from the device, instructions to operate the one or more first storage devices at a second power state, the second power state being associated with a second power range, wherein, in the second power state, the one or more first storage devices operate in a state different from the idle state during a second period of time (See Figure 17 and Paragraphs 218-219 and 222-223 [RUN-mode has a power range of 7W or more]); and instructing the one or more first storage devices to operate at the second power state (See Paragraphs 222-223), wherein the second power range causes the one or more first storage devices to have a higher power consumption than the first power range (See Figure 17 and Paragraphs 219-223 [changing to the higher RUN-mode from the IDLE mode is dependent upon both there being an increase in power consumption and the current state; IDLE mode has a power range of 4W – 7W, RUN-mode has a power range of 7W or more]).

In reference to Claim 22, Matsuda discloses the limitations as applied to Claim 21 above.  Matsuda further discloses that the processor is configured to perform: determining one or more parameters of the one or more first storage devices, the one or more parameters being indicative of a health of the one or more first storage devices (See Paragraph 181 [as per Paragraph 94 of Applicant’s disclosure, power consumption is a metric indicative of health]); determining, a measure of health of the one or more first storage devices based on the one or more parameters (See Paragraphs 78, 180, and 218-219); and providing the measure of health of the one or more first storage devices to the processor (See Paragraph 181).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to Claims 14 and 22 above, and further in view of “An Introduction to NVMe” by Hermann Strass (“Strass”)

In reference to Claim 15, Matsuda discloses the limitations as applied to Claim 14 above.  Matsuda further discloses that the one or more first storage devices are non-volatile memory storage drives (See Paragraphs 3, 32, and 78 [hard disk drives are a type of non-volatile memory]); the processor is configured to receive a power measurement from the one or more first storage devices using a protocol (See Paragraphs 71 and 73-74); the determining that one or more first storage devices are in idle state comprises: obtaining power consumption of a storage device of the one or more first storage devices by retrieving a power log from the storage device (See Figure 8 and Paragraphs 73, 116-119, and 218); comparing the power consumption of the storage device with an idle power level (See Paragraph 218); and determining that the storage device has a power consumption that is at or below the idle power level (See Paragraph 218 [first storage device is currently in the idle state and the power consumption has not increased]), wherein the power log stores actual power consumption of the storage device (See Figure 8 and Paragraphs 73 and 116-119) as measured by a corresponding power meter (See Figure 5 Number 103e and Paragraph 78).  However, Matsuda is silent as to the particular type of non-volatile memory storage drives and protocol used (See Paragraphs 3, 32, and 78), and does not explicitly disclose the use of a non-volatile memory express (NVMe) solid state drive (SSD) and NVMe protocol for communicating therewith.  Strass discloses the use of NVMe SSD storage drives and NVMe protocol for communicating therewith (See Pages 1 and 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the NVMe SSDs and NVMe protocol of Strass as the non-volatile memory first storage devices and protocol, resulting in the invention of Claim 15, because Matsuda is silent as to the particular type of non-volatile memory storage drives and protocol used (See Paragraphs 3, 32, and 78 of Matsuda), and the simple substitution of the NVMe SSDs and NVMe protocol of Strass as the non-volatile memory first storage devices and protocol of Matsuda would have yielded the predictable result of allowing for the transport of data over different media while providing a high-bandwidth and low-latency framework that optimizes storage and retrieval (See Pages 1 and 6 of Strass) and supporting higher I/O performance by efficiently supporting more processor cores, lanes per device, I/O threads, and I/O queues, while simplifying  command processing, thereby providing a less complex, more efficient, more serviceable, and easier to use system (See Page 8 Section ‘Summary’).

In reference to Claim 23, Matsuda discloses the limitations as applied to Claim 22 above.  Matsuda further discloses that the one or more first storage devices are non-volatile memory storage drives (See Paragraphs 3, 32, and 78 [hard disk drives are a type of non-volatile memory]); the processor is configured to receive the measure of health using a protocol (See Paragraphs 71, 73-74, and 181).  However, Matsuda is silent as to the particular type of non-volatile memory storage drives and protocol used (See Paragraphs 3, 32, and 78), and does not explicitly disclose the use of a non-volatile memory express (NVMe) solid state drive (SSD) and NVMe protocol for communicating therewith.  Strass discloses the use of NVMe SSD storage drives and NVMe protocol for communicating therewith (See Pages 1 and 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the NVMe SSDs and NVMe protocol of Strass as the non-volatile memory first storage devices and protocol, resulting in the invention of Claim 23, because Matsuda is silent as to the particular type of non-volatile memory storage drives and protocol used (See Paragraphs 3, 32, and 78 of Matsuda), and the simple substitution of the NVMe SSDs and NVMe protocol of Strass as the non-volatile memory first storage devices and protocol of Matsuda would have yielded the predictable result of allowing for the transport of data over different media while providing a high-bandwidth and low-latency framework that optimizes storage and retrieval (See Pages 1 and 6 of Strass) and supporting higher I/O performance by efficiently supporting more processor cores, lanes per device, I/O threads, and I/O queues, while simplifying  command processing, thereby providing a less complex, more efficient, more serviceable, and easier to use system (See Page 8 Section ‘Summary’).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to Claim 17 above, and further in view of US Patent Application Publication Number 2009/0287947 to DuBose (“DuBose”).

In reference to Claim 19, Matsuda discloses the limitations as applied to Claim 17 above.  Matsuda does not explicitly disclose that instructing the one or more second storage devices to operate at or below the threshold power level comprises: instructing the second storage device to change power states to a power state having a maximum power rating corresponding to the threshold power level.  DuBose discloses managing power of any type of electronic device (See Paragraph 4) by determining whether the electronic device is consuming power under a threshold power level; and based at least in part on determining that the electronic device is consuming power under the threshold power level, instructing the electronic device to change to a power state having a maximum power rating corresponding to the threshold power level (See Paragraphs 29 and 34-35 [detecting a light load below a 300mW threshold during idle mode causes a shift to ultra-low power idle mode having a maximum consumption of 300mW; or, alternatively, detecting a light load below a 0.5W threshold causes a shift to ultra-low power idle mode having a maximum consumption of 0.5W]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda using the ultra-low power idle mode of DuBose for the second storage device, resulting in the invention of Claim 19, in order to yield the predictable result of further lowering power consumption of the second storage device by allowing for a change to a an ultra-low power state when there is a significant decrease in power consumption (See Paragraphs 3 and 34-35).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to Claim 14 above, and further in view of knowledge commonly known in the art, as evidenced by US Patent Application Publication Number 2018/0107258 to Remis et al. (“Remis”).

In reference to Claim 20, Matsuda discloses the limitations as applied to Claim 14 above.  Matsuda further discloses power meters associated with the storage devices (See Figure 5 Number 103e and Paragraph 78).  However, Matsuda does not explicitly disclose determining that one or more storage slots are not occupied by any storage device; and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more power meters associated with the one or more storage slots; and instructing the one or more power meters to operate at a lower power cap.  Official Notice is taken that the use of slots for attaching storage devices to a computing system is well known in the art, as evidenced by Remis (See Paragraphs 60-61 and 64-65).  This has been admitted by Applicant to be prior art  Official Notice is further taken that determining whether one or more storage slots are not occupied by any storage device, and based at least in part on determining that the one or more storage slots are not occupied by any storage device: identifying one or more components associated with the one or more storage slots and instructing the one or more components to deactivate, which is the lowest power state possible for a device, as evidenced by Remis (See Paragraphs 61 and 64-65 [Paragraph 27 of Applicant’s disclosure defines operating at a lower power cap to include deactivation]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Matsuda with the well-known storage slots for attaching the storage devices, and with the well-known determining of deactivation of components associated with a storage slot when the storage slot is empty, resulting in the invention of Claim 20, in order to yield the predictable result of allowing for easy removal and replacement of the storage devices; and to yield the predictable result of optimizing power delivery by deactivating components that are not necessary due to having no devices in an associated storage slot (See Paragraphs 1 and 64-65 of Remis).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 14-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 10-12 and 16-17 of copending Application No. 17/112,933 (‘933 application) in view of Strass. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the ‘933 application recite, in substantially equivalent form, all of the claim limitations of Claims 14-21 of the instant application, as follows:

Claim 14 (Instant Application)
Claims 10, 11, and 16 (‘933 Application)
A storage system comprising: 
(Claim 10) A storage system comprising:
at least one storage device, 
(Claim 10) a first storage device…a second storage device
a storage device of the at least one storage device being configured to measure a power consumption of the storage; 
(Claim 10) first storage device configured to measure a power consumption of the first storage device
a processor in communication with the at least one storage device; 
(Claim 10) a processor in communication with the first and second storage devices;
and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform: 
(Claim 10) and a memory having stored thereon instructions that, when executed by the processor, cause the processor to perform:
determining that one or more first storage devices of the at least one storage device are idle or are in an idle state,
(Claim 10) determining that the first storage device is in the first state

(Claim 11) wherein the first state is an idle state
and operating at a first power state;
(Claim 11) determining that the first storage device has a power consumption that is at or below the idle power level
and based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at a second power state, the second power state being associated with a lower power range than the first power state
(Claim 10) and based at least in part on determining that the first storage device is in the first state, instructing the first storage device to operate at a lower power cap.

(Claim 11) wherein the first state is an idle state

(Claim 16) instructing the first storage device to change to a power state having a lower maximum power rating [setting a maximum power rating for a state sets a high limit for power, and thus necessarily sets a power range of up to and including the maximum power rating; the maximum power rating of the lower power cap state is lower than the maximum power rating of the first state]  


Claim 15 (Instant Application)
Claims 11 and 12 (‘933 Application)
the processor is configured to receive a power measurement from the one or more first storage devices
(Claim 11) obtaining the power consumption of the first storage device by retrieving a power log from the first storage device;
wherein the determining that one or more first storage devices are in idle state comprises: 
(Claim 11) wherein the first state is an idle state…wherein the determining that the first storage device is in the first state comprises:
obtaining power consumption of a storage device of the one or more first storage devices by retrieving a power log from the storage device; 
(Claim 11) obtaining the power consumption of the first storage device by retrieving a power log from the first storage device;
comparing the power consumption of the storage device with an idle power level; 
(Claim 11) comparing the power consumption of the first storage device with an idle power level;
and determining that the storage device has a power consumption that is at or below the idle power level, 
(Claim 11) and determining that the first storage device has a power consumption that is at or below the idle power level
wherein the power log stores actual power consumption of the storage device as measured by a corresponding power meter.
(Claim 12) wherein the power log is configured to store actual power consumption of a corresponding storage device as measured by a corresponding power meter.


Claim 16 (Instant Application)
Claim 16 (‘933 Application)
wherein instructing the one or more first storage devices to operate at the lower power caps comprises: instructing the one or more first storage devices to change power states to a power state having a lower maximum power rating.
wherein the instructing the first storage device to operate at the lower power cap comprises: instructing the first storage device to change to a power state having a lower maximum power rating.


Claim 17 (Instant Application)
Claim 17 (‘933 Application)
the instructions further cause the processor to perform: determining whether one or more second storage devices of the at least one storage device is consuming power under a threshold power level; 
determining that the third storage device  is consuming power under a threshold power level; 
and based at least in part on determining that the one or more second storage devices are consuming power under the threshold power level, instructing the one or more second storage devices to operate at or below the threshold power level.
based at least in part on determining that the third storage device is consuming power under the threshold power level, instructing the third storage device to change to a power state having a maximum power rating at the threshold power level.


Claim 18 (Instant Application)
Claim 17 (‘933 Application)
wherein determining whether the one or more second storage devices of the at least one storage device is consuming power under a threshold power level comprises: obtaining power consumption of a storage device of the one or more second storage devices by retrieving a power log from the storage device; 
wherein determining that the third storage device is consuming power under a threshold power level comprises: obtaining the power consumption of the third storage device by retrieving a corresponding power log from the storage device; 
comparing the power consumption of the storage device with the threshold power level;
comparing the power consumption of the third storage device with the threshold power level;
and determining whether the storage device has a power consumption that is below the threshold power level.
and determining whether the third storage device has a power consumption that is below the threshold power level.


Claim 19 (Instant Application)
Claim 17 (‘933 Application)
instructing the one or more second storage devices to operate at or below the threshold power level comprises: instructing the one or more second storage devices to change power states to a power state having a maximum power rating corresponding to the threshold power level.
instructing the third storage device to change to a power state having a maximum power rating at the threshold power level.


Claim 20 (Instant Application)
Claim 17 (‘933 Application)
wherein the instructions further cause the processor to perform: determining whether one or more storage slots are not occupied by any storage device; 
wherein the instructions further cause the processor to perform: determining whether one or more storage slots are not occupied by any storage device;
and based at least in part on determining that the one or more storage slots are not occupied by any storage device:
and based at least in part on determining that the one or more storage slots are not occupied by any storage device:
identifying one or more power meters associated with the one or more storage slots; 
identifying one or more power meters associated with the one or more storage slots; 
and instructing the one or more power meters to operate at lower power cap.
and instructing the one or more power meters to operate at lower power cap.


However, the aforementioned claims of the ‘933 application do not explicitly disclose that the one or more first storage devices comprise non-volatile memory, as in Claim 14; and that the one or more first storage devices are non-volatile memory express (NVMe) solid state drives (SSDs) and the processor is configured to receive the power measurement from the one or more first storage devices using an NVMe protocol, as in Claim 15.  Strass discloses the use of NVMe SSD storage drives and NVMe protocol for communicating therewith (See Pages 1 and 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of the ‘933 application using the NVMe SSDs and NVMe protocol of Strass as the first storage devices and protocol, resulting in the claimed inventions, because the aforementioned claims ‘933 application is silent as to the particular type of storage devices and protocol used, and the simple substitution of the NVMe SSDs and NVMe protocol of Strass as the first storage devices and protocol of the aforementioned claims of the ‘933 application would have yielded the predictable result of allowing for the transport of data over different media while providing a high-bandwidth and low-latency framework that optimizes storage and retrieval (See Pages 1 and 6 of Strass) and supporting higher I/O performance by efficiently supporting more processor cores, lanes per device, I/O threads, and I/O queues, while simplifying  command processing, thereby providing a less complex, more efficient, more serviceable, and easier to use system (See Page 8 Section ‘Summary’).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 28 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 13 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 3 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive.

Applicant has argued that US Application Number 16/167,306 (“the ‘306 application”), from which the instant application is a continuation, provides support for the claims (See Pages 11-12, Section 2).  In response, the Examiner notes that, as indicated both above and in the prior Office Action, the lack of support was in reference to the ‘463 application, of which the instant application is a continuation-in-part.  Whether or not support exists in the ‘306 application is irrelevant to whether support exists in the ‘463 application.  As set forth in MPEP §211.05(I)(B), a continuation-in-part application may include matter not disclosed in the prior-filed application. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date.  If a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112  in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

Applicant has argued that the term “storage device” is a sufficiently definite meaning for the name for structure such that the term “does not invoke 35 USC 112(f) (See Pages 12-13 Section 3).  In response, the Examiner notes that the claims recite the function “configured to measure…”.  As set forth in the third prong of the test, in order to overcome an interpretation under 35 USC 112(f), the claims must recite sufficient structure to perform the claimed function.  Applicant has provided no showing that a storage device as generally described in the attached Techopedia article has the structure to perform the aforementioned measurement.  In fact, the attached Techopedia article makes no mention at all of any measurement.  Furthermore, the term “device” has been found to be a non-structural generic placeholder that may invoke 35 USC §112(f) (See MPEP 2181(A)), and thus, the claims do not recite sufficient structure to perform the claimed function, and the claims invoke 35 USC §112(f).


Applicant has argued that Matsuda does not disclose the newly added features to the claims (See Pages 14-17 Sections 5A and 5B).  In response, the Examiner notes that Matsuda discloses that based at least in part on determining that the one or more first storage devices are in an idle state, instructing the one or more first storage devices to operate at a second power state, the second power state being associated with a lower power range than the first power state (See Figure 17 and Paragraphs 219-222 [changing to the lower ECO-mode from the IDLE mode is dependent upon both there being no increase in power consumption and the current state; IDLE mode has a power range of 4W – 7W, ECO-mode has a power range of 0W – 3W]); wherein the one or more first storage devices comprise non-volatile memory (See Paragraphs 3, 32, and 78 [hard disk drives are a type of non-volatile memory]).

Applicant’s arguments with respect to the rejection of Claim 15 over Matsuda (See Pages 17-18 Section 5C) are moot in view of the new grounds of rejection.  It is noted that the features of Claim 15 are obvious in view of Matsuda and Strass.

Applicant has argued that one or ordinary skill in the art would not recognize a deactivated state to be equivalent to a lowest power state, nor to be operating at a lower power cap (See Pages 18-20 Section 5D).  In response, the Examiner notes that Paragraph 27 of Applicant’s disclosure defines operating at a lower power cap to include deactivation.  Thus, deactivation is operating at a lower power cap, and a deactivated state is equivalent to a lowest power state in accordance with the broadest reasonable interpretation of the terms consistent with Applicant’s disclosure.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186